DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments
	Acknowledgment of receiving amendments to the claims, which were received by the Office on 01/29/2021. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chul-Woo Lee (Reg. #: 74,244) on 2/12/2021.

Amendment as follows:
6. (Currently amended) The imaging apparatus according to claim 5, further comprising: 
a camera side cover member that covers the presser member, the ultrasonic motor, the base member, and the waterproof member; and 
covering the fixing member, wherein 
the camera side cover member is mutually fitted to the cover member .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“a presser member that brings the ultrasonic motor into pressure contact with the base member, wherein the ultrasonic motor is sandwiched between the presser member and the base member; and a waterproof member that is sandwiched between the base member and the camera unit, wherein a compression force in a rotation axis direction that is applied to the ultrasonic motor when the ultrasonic motor is sandwiched between the presser member and the base member is different from a compression force in the rotation axis direction which is applied to the waterproof member when the waterproof member is sandwiched between the camera unit and the base member.”

Claims 2-4 and 8-9 depend on, and further limit, independent claim 1. Therefore, claims 2-4 and 8-9 are considered allowable for the same reasons.

As per claims 5, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):


Claims 6, 7 and 10 depend on, and further limit, independent claim 5. Therefore, claims 6, 7 and 10 are considered allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WESLEY J CHIU/Examiner, Art Unit 2698                                                                                                                                                                                                        

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698